Case 2:20-cv-06367-DOC-GJS Document 5 Filed 07/22/20 Page 1 of 1 Page ID #:39


 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     LEVI ROCKEFELLER,                      Case No. 2:20-cv-06367-DOC (GJS)
12                 Petitioner
13            v.                               JUDGMENT
14     LOS ANGELES COUNTY SHERIFF
       DEPT.,
15
                   Respondent.
16
17
18
19      Pursuant to the Court’s Order: Summarily Dismissing Petition; And Denying A
20   Certificate Of Appealability,
21
22      IT IS ADJUDGED THAT the above-captioned action is dismissed without
23   prejudice.
24
25          July 22, 2020
     DATE: ____________________          __________________________________
                                         DAVID O. CARTER
26                                       UNITED STATES DISTRICT JUDGE
27
28
